      8:20-cv-02629-TMC           Date Filed 10/14/20      Entry Number 20           Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                           ANDERSON/GREENWOOD DIVISION

 Cody Queen, individually and on behalf of all other        Civil Action No.: 8:20-cv-02629-TMC
 similarly situated individuals,

                     Plaintiff,
                                                              DEFENDANTS’ MOTION TO
         v.                                                 DISMISS AMENDED COMPLAINT

 Zefco, Inc., William Zearley, and Lanette Zearley

                     Defendants.


       Pursuant to Federal Rules of Civil Procedure 12(b)(1) and (6), Defendants Zefco, Inc.,

William Zearley, and Lanette Zearley (“Defendants”) hereby move to dismiss the Amended

Complaint filed against them with prejudice on the same grounds as set forth in the Order

dismissing the claims asserted against these Defendants in Queen v. Zefco, Inc., et. al., No. 8:19-

cv-2966-TMC, Dkt. Entry 30 (June 18, 2020), as well as other grounds set forth herein and in the

Memorandum in Support of Defendants’ Motion to Dismiss, which is being filed herewith. In

sum, Defendants’ Motion to Dismiss is based on the following grounds:

       1.      26 U.S.C. § 7434 prohibits the over-reporting of income and does not prohibit the

under-reporting of income, which is all that Plaintiff has alleged and, therefore, Plaintiff has not

alleged and cannot allege a violation of 26 U.S.C. § 7434;

       2.      Plaintiff lacks standing to pursue these claims under Article III of the United States

Constitution because Plaintiff has failed to allege a sufficient “injury in fact”;

       3.      Plaintiff has failed to plead sufficient facts to meet this heightened standard of Fed.

R. Civ. P. 9(b);
      8:20-cv-02629-TMC         Date Filed 10/14/20        Entry Number 20        Page 2 of 2




       4.      An action under 26 U.S.C. § 7434 can only be maintained against a person who

“files a fraudulent information return,” and Plaintiff has failed to allege which of the Defendants

filed the alleged fraudulent information returns; and

       5.      Plaintiff cannot maintain a claim based on misclassification of employees because

Plaintiff does not allege that he was misclassified and, even if he did allege he was misclassified,

“Section 7434 provides no remedy for a person incorrectly classified as an independent contractor

. . . .” Tran v. Tran, 239 F. Supp. 3d 1296, 1298 (M.D. Fla. 2017).

       The complete grounds for this motion are set forth in the accompanying Memorandum.

                                                        Respectfully submitted,

                                                        s/ Denny P. Major
                                                        Denny P. Major, Fed. ID No. 10225
                                                        HAYNSWORTH SINKLER BOYD, P.A.
                                                        ONE North Main, 2nd Floor (29601)
                                                        P.O. Box 2048
                                                        Greenville, SC 29602
                                                        Phone: 864.240.3249
                                                        dmajor@hsblawfirm.com

                                                        Pierce T. MacLennan, Fed. ID No. 12008
                                                        E. Elliot Condon, Fed. ID No. 13102
                                                        HAYNSWORTH SINKLER BOYD, P.A.
                                                        134 Meeting Street, Third Floor
                                                        Charleston, SC 29401
                                                        Phone: 843.722.3366
                                                        Fax: 843.722.2266
                                                        pmaclennan@hsblawfirm.com
                                                        econdon@hsblawfirm.com

                                                        Ronnie L. Crosby, Fed. ID No. 6311
                                                        PETERS MURDAUGH PARKER
                                                        ELTZROTH AND DETRICK PA
                                                        PO Box 457
                                                        Hampton, SC 29924
                                                        Phone: 803.943-2111
                                                        rcrosby@pmped.com
                                                        Attorneys for Defendants
October 14, 2020

                                                 2
